SUMMARY ORDER

Appellant Ratna Prabhakar, proceeding pro se, appeals from the district court’s August 23, 2013 judgment, following a bench trial, which dismissed her complaint as barred by the three-year limitations period contained in her long-term disability policy. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
Prabhakar primarily challenges the district court’s findings that the policy contained in the claim file governed her claim and that she received a copy of that policy.1 We conclude, however, that the district court’s findings were not clearly erroneous becausé evidence in the record supported its decision. See United States v. Iodice, 525 F.3d 179, 185-86 (2d Cir.2008). We have considered Prabhakar’s other arguments and find them to be unpersuasive.
For the reasons stated above, the judgment of the district court is AFFIRMED.

. We review the district court’s findings of fact for clear error. L.I. Head Start Child Dev. *9Servs., Inc. v. Econ. Opportunity Comm’n of Nassau Cnty., Inc., 710 F.3d 57, 65 (2d Cir.2013).